DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 requires that the mater structure of the antenna module and driving member be guided and restricted to the linear path (recited claim 1). It is however noted that the antenna module of the present application (e.g. 131) is shown to move on a linear path (e.g. linear path of 131a as it opens FIG.2C-FIG.2D) or not move at all (131c is never shown to move or rotate in any figures or described to do so anywhere in the specification), while the driving member (132) is moved left/right, and so one of ordinary skill in the art would understand that the claimed “mated structure” is guided along at least three linear paths and so cannot be restricted to any one of the linear paths disclosed in the present application.
For purposes of examination, the limitation (reading the claims in light of the specification MPEP 2111) “with mated structure to be guided and restricted to the linear path” of claim 7 is interpreted in similar manner to claim 6 “the driving member to slide only along a sliding path”, such a “sliding path” as recited in claim 6 and “linear path” as recited in claim 7 appear to be the most closely matched limitations of the claims and as such an interpretation appears to be the most consistent between the specification and the amended claims.

Claim 13 recites that: “wherein the driving member and the antenna unit have wedge-shaped convex portions respectively located on a moving of each other, the second section is formed with the wedge-shaped convex portions, and the first section is formed without the wedge-shaped convex portions”.
As a first matter it is not clear what the limitation “located on a moving of each other” is actually claiming as there is no elements of the specification referred to as “a moving”.
Next it must be noted that the claim recites “wedge-shaped convex portions”(plural), however the present application discloses: “a first section P11 without the wedge-shaped convex portion 131b”(singular)(paragraph [0022]). It appears that there is only support in the specification for the wedge-shaped convex portion of the antenna unit being excluded from the first section, but no support for the exclusion of the wedge-shaped convex portion of the driving member, and as 132a is moved along from the first section to the second section (see FIG.2A-FIG.2B), it is not possible to exclude the wedge-shaped convex portion of the driving member from either the first or second section.
For purposes of examination and reading the claims in light of the specification (MPEP 2111) claim 13 is understood to require that the claimed convex portions be capable of moving over/along one another, and to exclude only the wedge-shaped convex portion of the antenna unit from the first section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHENG et al. (US 2019/0317552).

Regarding claim 1 CHENG discloses:
A portable electronic device, comprising: 
at least one body (e.g. 1 FIG.1); 
an antenna module (e.g. 14, 16 FIG.7, paragraph [0065]), comprising: 
an antenna unit  (described e.g. paragraph [0065]) rotatably disposed on the body (shown e.g. FIG.6B-FIG.7); 
a driving member (e.g. 30 FIG.7) slidably disposed on the body and abutting the antenna unit (shown e.g. FIG.7), a portion of the antenna unit being blocked on a sliding path (e.g. along/in P1 FIG.6A) of the driving member to be pushed by the driving member (shown e.g. FIG.7), and the driving member sliding and rotating the antenna unit to rotate to be opened or closed relative to the body (shown e.g. FIG.6B-FIG.7); 
a first linking rod (e.g. bottom rod of 32 FIG.7, below 3231 FIG.6B) having a first end and a second end opposite to each other, the first end pivotally connected to the driving member (shown e.g. FIG.7); and 
a rotation mechanism (e.g. 15 FIG.5) disposed on the body, the second end of the first linking rod being pivotally connected to the rotation mechanism (e.g. indicated via dotted line FIG.5) and eccentric to a rotating axis of the rotation mechanism so as to drive the driving member to slide in a linear path (e.g. linear path demonstrated via dotted line through 31 FIG.7)  when the rotation mechanism rotates (shown e.g. FIG.6B-FIG.7).

Regarding claim 2 CHENG discloses:
the rotating axis (e.g. out of the page FIG.7) is orthogonal to a sliding direction of the driving member (e.g. up/down), a pivoting axis of the first end and the driving member, a pivoting axis of the second end and the rotation mechanism, and the rotating axis are parallel to one other (shown e.g. FIG.7).

Regarding claim 3 CHENG discloses:
the sliding path of the driving member comprises a first section (e.g. covered by 312 behind 313 FIG.6A) and a second section (e.g. 132 w/313 inside P1 FIG.6A), when sliding in the first section, the driving member does not drive the antenna unit to rotate relative to the body (e.g. prior to 313 contacting 14 as indicated FIG.6A) and the antenna unit remains hidden in the body (shown e.g. FIG.6A); 
when sliding in the second section, the driving member drives the antenna unit to rotate relative to the body, and the antenna unit is turned inside out to be opened relative to the body (as shown e.g. FIG.7).

Regarding claim 4 CHENG discloses:
at least one of the antenna unit and the driving member has a convex portion located (both having convex sections shown e.g. FIG.7) in the second section and blocks on the sliding path of the driving member (shown e.g. FIG.7), when the driving member moves in the second section, the driving member drives the antenna unit to be turned inside out relative to the body by the convex portion (as show/indicated e.g. FIG.6B-FIG.7).

Regarding claim 5 CHENG discloses:
the convex portion has a guiding surface following a direction of the sliding path to allow the driving member to slide back and forth along the sliding path (e.g. convex portions of 14 and 30 shown guiding FIG.6B-FIG.7).

Regarding claim 6 CHENG discloses:
the antenna module further comprises a restriction mechanism disposed on the body to restrict the driving member to slide only along the sliding path (e.g. hinge of 14 not pointed out but clearly shown FIG.3, paragraph [0063]).

Regarding claim 7 CHENG discloses:
the antenna module further comprises a shaft (e.g. 323 FIG.7) disposed on the body, the antenna unit is pivotally connected to the shaft, and the driving member is slidably coupled to the shaft (shown e.g. FIG.7) with mated structure to be guided and restricted to the linear path (shown e.g. FIG.6B-FIG.7).

Regarding claim 8 CHENG discloses:
the portable electronic device comprises a first body and a second body (e.g. 11, 21 FIG.1), the rotation mechanism is a hinge module connected between the first body and the second body (shown e.g. FIG.1), and the first body and the second body rotate to be folded or unfolded relative to each other by the hinge module (shown e.g. FIG.1-FIG.2).

Regarding claim 9 CHENG discloses:
when the portable electronic device is in an unfolded state, the first body relies on a platform (e.g. on R1 FIG.7), the second body stands on the platform (shown FIG.7), and the antenna unit is turned inside out of a bottom surface of the first body (shown e.g. FIG.7), when the portable electronic device is in a folded state, the first body relies on the platform, the second body is overlapped on the first body, and the antenna unit hides into the first body (shown e.g. FIG.6B).

Regarding claim 10 CHENG discloses:
when the portable electronic device is in the unfolded state, the second body abuts the platform and the bottom surface of the first body is locally lifted (as shown e.g. FIG.7).

Regarding claim 11 CHENG discloses:
the hinge module comprises: 
a first rotating shaft (e.g. 321 FIG.7) connected to the first body; 
a second rotating shaft (e.g. 313 FIG.7) connected to the second body; and 
a second linking rod (e.g. top rod of 32 FIG.7) having a third end and a fourth end opposite to each other (shown e.g. FIG.7), wherein the third end is pivotally connected to the first rotating shaft and eccentric to a rotating axis of the first rotating shaft, and the fourth end is pivotally connected to the second rotating shaft and eccentric to a rotating axis of the second rotating shaft (as shown e.g. FIG.7).

Regarding claim 12 CHENG discloses:
the rotating axis of the first rotating shaft is parallel to the rotating axis of the second rotating shaft (e.g. as indicated via dotted lines FIG.5).

Regarding claim 13 CHENG discloses:
the driving member and the antenna unit have wedge-shaped convex portions (e.g. wedge shaped edges of 14/31 engaging one another shown FIG.7) respectively located on a moving of each other (e.g. shown FIG.7), the second section is formed with the wedge-shaped convex portions (e.g. edge of 313 and edge of 14 shown within second section FIG.6A), and the first section is formed without the wedge-shaped convex portions (of the antenna) (e.g. shown FIG.6A).  

Regarding claim 14 CHENG discloses:
the rotation mechanism has a shaft body (e.g. shaft section of 151 shown FIG.5) having the rotating axis (e.g. dotted line extending out of 151 FIG.5), the first linking rod is pivoted to the shaft body via the second end eccentric to the rotating axis (e.g. rod of 32 shown located eccentric to and rotating with 151 FIG.6B-FIG.7), and the first linking rod is rotated relative to the shaft body (e.g. shown FIG.6B-FIG.7).

Response to Arguments
Applicant's arguments filed 2022-07-14 have been fully considered but they are not persuasive. The action above points out where the limitations added in amendment are disclosed by the current art of record.
Applicant argues that the newly added limitations of claims 7 and 13 are found at least in paragraph [0021] and FIG.3A. As noted in the 112 rejection of claims 7 and 13 above paragraph [0021] and FIG.3A do not seem sufficient to support the limitations.
Applicant points to paragraph [0020] to argue the limitation “a linear path” added in amendment. It must be noted that there is no path recited in the cited section of paragraph [0020], and instead one of ordinary skill in the art would understand that applicants newly added “linear path” most closely resembles sliding path P1, and that as shown in FIG.2A and FIG.2B of the present application, the linear path formed along the sliding path P1 deflects/rotates in an arc (an arc being a line, and so the linear path of P1 follows the arc, www.macmillandictionary.com/dictionary/american/arc_1#arc_4), which is essentially what is disclosed in the prior art, and so when the claims are properly interpreted in light of the specification (see MPEP 2111) the prior art disclosure is consistent with the newly amended claims.

Regarding the arguments with respect to amended claim 7:
See the 112 rejection above. Insofar as claim 7 may be understood in light of the specification the prior art discloses the limitations added in amendment in a manner consistent with the specification.

Regarding the arguments with respect to amended claim 13:
See the 112 rejection above. Insofar as claim 13 may be understood in light of the specification the prior art discloses the limitations added in amendment in a manner consistent with the specification.

Regarding the arguments with respect to amended claim 14:
The rejection above points out where the prior art of record appears to disclose the limitations added in amendment. In their arguments applicant points out that 323 and 151 are rotated synchronously, it is not clear how this is relevant to the language of claim 14, which does not recite any features with respect to synchroneity in the positive or negative. Insofar as the elements of claim 14 are recited, the prior art discloses such elements as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                     


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841